DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The phrase “stopping the rotating when a threshold torque level is reached” as recited in lines 1 and 2 renders the claim vague and indefinite. It is unclear as to what the threshold torque level is.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meadows (PGPub 2005/0183272 A1).
	Meadows teaches a process of making a self-aligning mechanical fastener comprising: raising (or equivalent with positioning), inherently with a robot (or mechanical device), a portable apparatus (18) towards a stationary apparatus (114), wherein the portable apparatus includes an alignment guide including a body (64) having opposing first and second faces, wherein the body has a cavity (112) extending from the first face (a bottom surface) to the second face (a top surface) as shown in Fig. 3, wherein the cavity has a first width (a bottom portion) at the first face and a second width (a top portion) at the second face, wherein the second width is greater than the first width as shown in Fig. 6; inserting the stationary apparatus into the cavity on the second face of the portable apparatus as shown in Figs. 5 and 6; aligning a first threaded fastener (6) at least partially disposed in a first housing of the stationary apparatus with a corresponding second threaded fastener (112) at least partially disposed in a second housing of the portable apparatus as shown in Figs. 3, 5 and 6, wherein the second housing is disposed on the second face of the alignment guide (such as the body), wherein the first threaded fastener is aligned with the cavity in the alignment guide (such as the body) Fig. 3; and rotating the first threaded fastener to engage and secure the first threaded fastener with the corresponding second threaded fastener as shown in Figs. 5 and 6 (see also paragraphs [0024]-[0036]).
	Re. claim 2: The rotating, inherently, stops when a predetermined threshold torque level is reached as shown in Fig. 1.
	Re. claim 3: A modular rechargeable battery unit (114 with 128) comprised of the portable apparatus is electrically connected with a battery receptacle (112) comprised of the stationary apparatus (paragraph [0034]-[00035]).
	Re. claim 4: Since the scope of the claimed invention is a self-aligning mechanical fastener by connecting the portable apparatus with the stationary apparatus, the phrase “the battery receptacle is in electrical communication with a vehicle” as recited in lines 1 and 2 is an intended use.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joyce (PGPub 2011/0188962 A1).
	Joyce teaches a process of making a self-aligning mechanical fastener comprising: raising (or equivalent with positioning), inherently with a robot (or mechanical device), a portable apparatus (4) towards a stationary apparatus (6), wherein the portable apparatus includes an alignment guide including a body (4) having opposing first and second faces, wherein the body has a cavity (10, 16) extending from the first face (an area of 16) to the second face (an area of 10), wherein the cavity has a first width (16) at the first face and a second width at the second face (10), wherein the second width is greater than the first width as shown in Fig. 2; inserting the stationary apparatus into the cavity on the second face of the portable apparatus as shown in Fig. 2; aligning a first threaded fastener (20a, 24) at least partially disposed in a first housing of the stationary apparatus with a corresponding second threaded fastener (10) at least partially disposed in a second housing of the portable apparatus as shown in Fig. 2, wherein the second housing is disposed on the second face of the alignment guide (such as the body), wherein the first threaded fastener is aligned with the cavity in the alignment guide (such as the body); and rotating the first threaded fastener to engage and secure the first threaded fastener with the corresponding second threaded fastener as shown in Fig. 1 (see also paragraphs [0018]-[0028]).
	Re. claim 2: The rotating, inherently, stops when a predetermined threshold torque level is reached as shown in Fig. 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729